DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0155450 A1).
Consider claim 1, Kim teaches an electronic device (abstract), comprising: 
a sensor arrangement (Fig. 4 and 5), including: 
a first circuit layer including a proximity pad and a first reference pad (Fig. 5, first layer includes resister 113c which acks as a touch sensor and a substrate 113b), and 
a second circuit layer including a second reference pad and a temperature pad, wherein the first circuit layer is between the second circuit layer and a user-facing surface of the electronic device (Fig. 4 and 5, first layer is between the cover window 800 and the second layer), 
the first reference pad is electrically coupled to the second reference pad (the substrate 113b is connected to the substrate 113a via coupling member 113d), and 
the first reference pad is between the temperature pad and the user-facing surface (Fig. 5, the substrate 113b is between the temperature sensor 118 and the cover window 800).

Consider claim 8, claim 8 having similar limitation as claim 1, therefore, claim 8 is rejected for the same reasons claim 1 is rejected.

Consider claim 2, Kim also teaches wherein the first reference pad and the second reference pad are electrically coupled to ground (Fig. 9, F_RX and F_TX are grounded).
Consider claim 3, Kim also teaches wherein the electronic device is a wearable electronic device (paragraph 4, the touch screen is used on a phone)
Consider claim 5, Kim also teaches wherein the first circuit layer and the second circuit layer are flexible printed circuit layers (paragraph 56, the screen can be flexible).
Consider claim 6, Kim also teaches wherein the sensor arrangement includes a flexible printed circuit (paragraph 56, the screen can be flexible).
Consider claim 7, Kim also teaches wherein the proximity pad and the second reference pad together are part of a capacitive proximity sensor (Fig. 4 and 5, touch screen is a capacitive proximity sensor).
Consider claim 9, Kim also teaches wherein the proximity pad and the first reference pad are included in a single circuit layer (Fig. 5, the resister 113c and the substrate 113b are in a layer).
Consider claim 10, Kim also teaches wherein the second reference pad and the temperature pad are included in a single circuit layer (Fig. 5, the temperature 118 and the substrate 113a are in a layer).
Consider claim 11, Kim also teaches a controller electrically coupled to the sensor arrangement (Fig. 4, display panel driving circuit 500).
Consider claim 12, Kim also teaches wherein the controller is to generate a signal indicative of whether a user is in proximity to the electronic device or not based on signals generated by the sensor arrangement (paragraph 140, sensing a user touches the screen).
Consider claim 13, Kim also teaches wherein the sensor arrangement is to generate a proximity capacitance value using the proximity pad, and the sensor arrangement is to generate a temperature capacitance value using the temperature pad (paragraph 104-105, touching the screen would generate capacitance to detect a touch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0155450 A1) and in view of Prest et al. (US 2009/0097689 A1).
Consider claim 4, Kim does not teach wherein the electronic device includes a headphone, and the sensor arrangement is included in the headphone.
Prest further teaches wherein the electronic device includes a headphone, and the sensor arrangement is included in the headphone (paragraph 55, a proximity sensor can be used in a headphone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of self-actuating to improve user experience.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0155450 A1) and in view of Rouaissia et al. (US 2016/0124573 A1).
Consider claim 14, Kim does not teach wherein the controller is to, based on the temperature capacitance value, adjust a baseline proximity capacitance value used to determine whether a user is in proximity to the electronic device or not.
Rouaissia further teaches wherein the controller is to, based on the temperature capacitance value, adjust a baseline proximity capacitance value used to determine whether a user is in proximity to the electronic device or not (abstract, adjusting the proximity sensor based on the temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of obtaining an accurate measurement.

Consider claim 15, Rouaissia further teaches wherein adjusting the baseline proximity capacitance value based on the temperature capacitance value includes adjusting the baseline proximity capacitance value in response to changes in the temperature capacitance value (abstract, adjusting the proximity sensor based on the temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of obtaining an accurate measurement.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouaissia et al. (US 2016/0124573 A1) in view of Official Notice.
Consider claim 18, Rouaissia teaches a method of proximity detection for an electronic device (abstract), comprising: 
adjusting a proximity capacitance value based at least in part on temperature data (abstract, adjusting the proximity sensor based on the temperature); and 
determining whether a user is in proximity to the electronic device, wherein determining whether the user is in proximity to the electronic device includes performing a threshold comparison based at least in part on a proximity capacitance value and the baseline proximity capacitance value (abstract, the adjusted proximity sensor measurement is compared to a threshold).
Rouaissia does not teach adjusting a baseline proximity capacitance value.
Official notice is taken that one skilled in the art would adjust the base line proximity capacitance value instead of the measured proximity capacitance value to achieve the same result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of providing convenience for the person designing the system.

Consider claim 19, Rouaissia also teaches wherein adjusting the baseline proximity capacitance value based at least in part on temperature data includes: identifying a temperature change; and in response to identifying the temperature change, adjusting the baseline proximity capacitance value (paragraph 77, adjusting capacitance based on temperature change).

Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        5/27/22